                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 18-cr-00203-EMC-1
                                   8                    Plaintiff,                         ORDER DENYING DEFENDANT’S
                                                                                           MOTION TO DISMISS AND DENYING
                                   9             v.                                        DEFENDANT’S MOTION FOR AN
                                                                                           ORDER THAT THE RULE OF
                                  10     CHRISTOPHER LISCHEWSKI,                           REASON APPLIES
                                  11                    Defendant.                         Docket No. 113

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                       I.      BACKGROUND

                                  15          The indictment herein charges Defendant Christopher Lischewski with one count of price-

                                  16   fixing in violation of the Sherman Act, 15 U.S.C. § 1. The price-fixing count is the sole count

                                  17   listed in the indictment. The indictment alleges that “[b]eginning in or about November 2010 and

                                  18   continuing until in or about December 2013, the exact dates being unknown . . . , the defendant

                                  19   and coconspirators knowingly entered into and engaged in a combination and conspiracy to

                                  20   suppress and eliminate competition by fixing prices for packaged seafood sold in the United

                                  21   States.” Docket No. 1, Indictment ¶ 7. The indictment describes that “[t]he charged combination

                                  22   and conspiracy consisted of a continuing agreement, understanding, and concert of action among

                                  23   the defendant and coconspirators, the substantial terms of which were to fix and maintain prices of

                                  24   packaged seafood sold in the United States.” Id. ¶ 8.

                                  25          Included in the indictment is an explanation of the means and methods of the conspiracy.

                                  26   The indictment states:

                                  27                  For the purpose of forming and carrying out the charged
                                                      combination and conspiracy, the defendant and coconspirators . . . ,
                                  28                  among other things:
                                   1                  a) participated in meetings, conversations, and communications
                                                         concerning prices of packaged seafood to be sold in the United
                                   2                     States;
                                                      b) agreed during those meetings, conversations, and
                                   3                     communications on prices for packaged seafood sold in the
                                                         United States;
                                   4                  c) agreed during those meetings, conversations, and
                                                         communications to limit and restrict competition between the
                                   5                     conspirators as to certain types and categories of products,
                                                         including, but not limited to, competition for products based on
                                   6                     certain types of fishing methods;
                                                      d) collected, exchanged, monitored, and discussed information on
                                   7                     prices, sales, supply, demand, and the production of packaged
                                                         seafood for the purpose of reaching agreements on prices and
                                   8                     monitoring and enforcing adherence to the agreements reached;
                                                      e) issued pricing announcement and pricing guidance for packaged
                                   9                     seafood in accordance with the agreements reached;
                                                      f) sold packaged seafood in the United States at collusive and
                                  10                     noncompetitive prices;
                                                      g) accepted payments for packaged seafood sold in the United
                                  11                     States at collusive and noncompetitive prices; and
                                                      h) employed measures to conceal their conduct, including, but not
                                  12                     limited to, using code when referring to coconspirators, meeting
Northern District of California
 United States District Court




                                                         at offsite locations to avoid detection, limiting distribution and
                                  13                     discouraging retention of documents reflecting conspiratorial
                                                         contacts, and providing misleading justifications for prices.
                                  14

                                  15   Id. ¶ 10 (emphasis added).

                                  16          Defendant explains that the “fishing methods” referred to in paragraph 10(c) are “Fish

                                  17   Aggregating Devices” or “FADs.” FADs are “floating structures that attract fish, which are then

                                  18   scooped up in large nets called purse seines.” Docket No. 113, Motion to Dismiss (“Mot.”) at 1.
                                  19   Defendant acknowledges that he spoke out against selling FAD-free branded products, but he

                                  20   claims he did so not as a means of price-fixing, but instead because he believed that FAD-free

                                  21   branding is misleading to consumers. Defendant explains in detail the benefits of FAD fishing

                                  22   and distinguishing what he describes as the reality of FADs from “Greenpeace’s demonization” of

                                  23   FAD fishing. Ultimately, Defendant attempts to reframe the issue by arguing that “it is not

                                  24   unlawful, per se or otherwise” to tout the benefits of FAD fishing methods “and convince others

                                  25   of their merit,” id. at 5, and in the process refrain from engaging in the sale of FAD free branded

                                  26   products.
                                  27          The pending motion arises from Defendant’s issue with the inclusion of paragraph 10(c) in

                                  28   the indictment. It is his position that even though the charge of price-fixing is subject to the per se
                                                                                          2
                                   1   rule of the Sherman Act, if the agreement described in paragraph 10(c) were a separate Sherman

                                   2   Act charge, it would be subject to the rule of reason analysis. He asks the Court to dismiss the

                                   3   indictment for duplicity (on that ground that the sole count alleges two crimes) or in the

                                   4   alternative, for an order that rule of reason applies to the entire indictment.

                                   5                                          II.      DISCUSSION

                                   6   A.     Legal Standard

                                   7          “Rule 12(b) of the Federal Rules of Criminal Procedure permits consideration of any

                                   8   defense ‘which is capable of determination without the trial of the general issue.’” United States

                                   9   v. Nukida, 8 F.3d 665, 669 (9th Cir. 1993). “A motion to dismiss is generally ‘capable of

                                  10   determination’ before trial ‘if it involves questions of law rather than fact.’” Id. (quoting United

                                  11   States v. Shortt Accountancy Corp., 785 F.2d 1448, 1452 (9th Cir.), cert. denied, 478 U.S. 1007

                                  12   (1986)). In some instances, the Court is permitted to make “preliminary findings of fact necessary
Northern District of California
 United States District Court




                                  13   to decide the legal questions presented by the motion,” however, “the court may not ‘invade the

                                  14   province of the ultimate finder of fact.’” Nukida, 8 F.3d at 669 (9th Cir. 1993) (quoting Shortt

                                  15   Accountancy Corp., 785 F.2d at 1452). When evaluating whether an indictment is subject to

                                  16   dismissal for duplicity, “[t]he court limits its review to a reading of the indictment itself to

                                  17   determine whether it may be read to charge a single violation.” United States v. King, 200 F.3d

                                  18   1207, 1212 (9th Cir. 1999).
                                  19   B.     Analysis

                                  20          Defendant argues that the indictment must be dismissed for duplicity because he contends

                                  21   it charges two crimes: the crime of price-fixing and an additional Sherman Act violation described

                                  22   in paragraph 10(c) i.e., the FAD agreements. He concludes that because the conduct described in

                                  23   the indictment under means and methods could be considered anticompetitive behavior under the

                                  24   Sherman Act, it must be considered a separate charge thereby making the indictment duplicitous.

                                  25   For this reason, he asks the Court to dismiss the indictment.

                                  26          “An indictment is duplicitous where a single count joins two or more distinct and separate
                                  27   offenses.” United States v. Thomas, 545 F. Supp. 2d 1018, 1024 (N.D. Cal. 2008) (quoting United

                                  28   States v. Ramirez–Martinez, 273 F.3d 903, 913 (9th Cir. 2001), overruled on other grounds by
                                                                                          3
                                   1   United States v. Lopez, 484 F.3d 1186 (9th Cir.2007)). “The vices of duplicity arise from breaches

                                   2   of the defendant’s Sixth Amendment right to knowledge of the charges against him, since

                                   3   conviction on a duplicitous count could be obtained without a unanimous verdict as to each of the

                                   4   offenses contained in the count.” Id. (quoting United States v. Aguilar, 756 F.2d 1418, 1420 n.2

                                   5   (9th Cir.1985)). When evaluating whether an indictment is duplicitous, the question for the Court

                                   6   is “whether the indictment itself can be read to charge only one violation in each count.” United

                                   7   States v. Mancuso, 718 F.3d 780, 792 (9th Cir. 2013) (quoting United States v. Martin, 4 F.3d 757,

                                   8   759 (9th Cir.1993)).

                                   9          Where a conspiracy is alleged, “[t]he allegation in a single count of a conspiracy to commit

                                  10   several crimes is not duplicitous, for ‘The conspiracy is the crime, and that is one, however diverse

                                  11   its objects.’” United States v. Smith, 891 F.2d 703, 712 (9th Cir. 1989), amended, 906 F.2d 385

                                  12   (9th Cir. 1990) (quoting Braverman v. United States, 317 U.S. 49, 54 (1942)). “The law of this
Northern District of California
 United States District Court




                                  13   circuit . . . takes a broad view of single scheme: ‘the defrauding of different people . . . using

                                  14   different means and representations, may constitute but one scheme.’” United States v. Morse,

                                  15   785 F.2d 771, 774 (9th Cir. 1986) (quoting United States v. Mastelotto, 717 F.2d 1238, 1245). “A

                                  16   single conspiracy can include subgroups or subagreements . . . .” United States v. Bauer, 84 F.3d

                                  17   1549, 1560 (9th Cir. 1996).

                                  18          The plain language of the indictment clearly states that paragraphs 10(a)-(g) describes the
                                  19   means of carrying out the alleged price-fixing conspiracy. Paragraph 10(c) is not a stand-alone

                                  20   charge. The critical question is whether, under a fair reading of the indictment, the FAD

                                  21   agreement is alleged as merely one of the means of furthering the price-fixing conspiracy.1 The

                                  22   Court has no difficulty so reading the indictment. In addition to the plain text of the indictment,

                                  23   there is a logical relationship between the conduct described in Paragraph 10(c) and the price-

                                  24   fixing scheme. By removing a product (FAD free branded tuna) from the market that was more

                                  25
                                       1
                                  26     Defendant would like the Court to invade the province of the jury by determining whether the
                                       FAD labeling agreements were actually in furtherance of the conspiracy to price-fix or were
                                  27   separate, unrelated agreements. The Court will not do so. See Nukida, 8 F.3d at 671 (a court
                                       determining the point at which interstate movement has ended invades the fact-finding role of a
                                  28   jury). Ultimately, whether the FAD agreements furthered the alleged conspiracy is a question of
                                       fact for the jury and not appropriate for determination by a motion to dismiss.
                                                                                         4
                                   1   expensive to produce and less profitable than other items (as Defendant asserts), the conspirators

                                   2   could increase profits for limiting consumer choice to traditional tuna products which were the

                                   3   subject of the alleged price-fixing. Also, it allowed the defendants to achieve greater control over

                                   4   the tuna market as a whole by limiting the arena of competition. Thus, it is irrelevant whether the

                                   5   conduct alleged in paragraph 10(c) is illegal or would be subject to the rule of reason if it were

                                   6   charged as a separate offense.

                                   7           As other courts have found, “[a] single count indictment” of conspiracy, “charging a

                                   8   number or variety of acts is not duplicitous.” United States v. Baltimore & O. R. R., 538 F. Supp.

                                   9   200, 205-06 (D.D.C. 1982). “The ‘Means and Methods of the Conspiracy’ section of the

                                  10   indictment, which sets forth the manner and means used to carry out the conspiracy . . . does not

                                  11   change the indictment from charging a single conspiracy to charging multiple related

                                  12   conspiracies.” United States v. Northcutt, 2008 WL 162753, at *6 (S.D. Fla. Jan. 16, 2008)
Northern District of California
 United States District Court




                                  13   (rejecting a duplicity argument). It is not uncommon for an indictment alleging conspiracy to

                                  14   describe the means thereof without having those means treated as a stand-alone crime. This is

                                  15   evidenced by paragraph 10(a) which includes lawful conduct. See Indictment ¶ 10(a) (describing

                                  16   as a means that Defendant “participated in meetings, conversations, and communications

                                  17   concerning prices of packaged seafood to be sold in the United States”). Tellingly, Defendant has

                                  18   not cited to a conspiracy case in which duplicity has been found based solely on alleged
                                  19   conspiracy means.

                                  20           Defendant’s citations to inapposite perjury cases where numerous allegedly false

                                  21   statements were included in a single count do not persuade the Court, because here the

                                  22   government is not asserting that each of the means were necessarily illegal and will not seek a

                                  23   conviction for that conduct. In this case, there is only one count, and there is no risk that facts

                                  24   presented at trial about FAD agreements alone will lead to a price-fixing conviction. The Court

                                  25   will instruct the jury on the single charge of price-fixing, not on the illegality of restricting

                                  26   competition in FAD free products. The government stated that it would be amenable to a jury
                                  27   instruction clarifying any jury confusion regarding FAD-free labeling agreements if necessary. In

                                  28
                                                                                           5
                                   1   sum, the indictment is not duplicitous.2

                                   2           For all the reasons detailed above, Defendant’s argument that the rule of reason applies to

                                   3   the indictment is also meritless. Defendant argues that if the Court finds that the indictment

                                   4   consists of one charge, that one charge includes conduct subject to the rule of reason. Thus, the

                                   5   whole indictment must be subject to the rule of reason. As previously explained a plain reading of

                                   6   the indictment is that there is one charge. The alleged means does not constitute an independent

                                   7   crime and thus does not drive the analysis. Defendant has been charged with one count of price-

                                   8   fixing which is subject the per se rule. See Am. Ad Mgmt., Inc. v. GTE Corp., 92 F.3d 781, 784

                                   9   (9th Cir. 1996) (Under the Sherman Act, “[a] per se rule is applied when ‘the practice facially

                                  10   appears to be one that would always or almost always tend to restrict competition and decrease

                                  11   output. . . . [H]orizontal price fixing, division of markets . . . are ordinarily held to be

                                  12   unreasonable restraints on trade under the per se approach”); United States v. Joyce, 895 F.3d 673,
Northern District of California
 United States District Court




                                  13   677 (9th Cir. 2018) (“The Supreme Court has held that horizontal price fixing is a per se violation

                                  14   of the Sherman Act”).

                                  15           The Court finds United States v. Apple, Inc. on point. In Apple, Second Circuit explained

                                  16   that the alleged horizontal pricing scheme in restraint of trade is what determines whether the per

                                  17   se rule applies. In that case, Apple engaged in a series of agreements with publishing companies

                                  18   to fix the price of ebooks, but Apple argued because the agreements were vertical agreements its
                                  19   conduct was subject to the rule of reason. United States v. Apple, Inc., 791 F.3d 290, 297 (2d Cir.

                                  20   2015). The Second Circuit disagreed and found that orchestrating a price-fixing scheme by

                                  21   entering into a series of vertical agreements with companies that compete was subject to the per se

                                  22
                                       2
                                  23     Defendant makes several additional arguments for dismissal of the indictment. He argues it was
                                       lawful to collectively agree to not sell FAD-free tuna. As the Court has explained herein, a means
                                  24   of furthering a conspiracy can be lawful. Defendant’s contention that his FAD agreements were
                                       protected by the First Amendment is also irrelevant. Similarly, because the FAD agreement
                                  25   conduct is not a stand-alone charge, the Court rejects his request that the indictment be dismissed
                                       because the FAD agreements took place outside the statute of limitations. Finally, Defendant
                                  26   makes the argument in his reply brief that the per se rule is unconstitutional because it denies him
                                       a jury determination as to every element. Apart from the fact that this belatedly raised argument
                                  27   was waived, the Ninth Circuit has rejected this exact argument. United States v. Manufacturers'
                                       Ass'n of Relocatable Bldg. Indus., 462 F.2d 49, 50 (9th Cir. 1972) (“Appellants’ contention that
                                  28   the per se rule constitutes an unconstitutional conclusive presumption misunderstands the Sherman
                                       Act”).
                                                                                          6
                                   1   rule. Id. at 324. Rather than focusing on whether the agreements were vertical or horizontal, the

                                   2   Second Circuit instead focused on whether the agreements were used to control ebook prices. The

                                   3   Apple Court held that “the relevant ‘agreement in restraint of trade’ in this case is the price-fixing

                                   4   conspiracy identified by the district court, not Apple’s vertical contracts with the Publisher

                                   5   Defendants.” Id. at 325. “[A]ny conspiracy ‘formed for the purpose and with the effect of raising,

                                   6   depressing, fixing, pegging, or stabilizing the price of a commodity . . . is illegal per se,’ and the

                                   7   precise ‘machinery employed . . . is immaterial.’” Id. at 327 (quoting United States v. Socony-

                                   8   Vacuum Oil Co., 310 U.S. 150, 223 (1940)).

                                   9          In the case at bar, the FAD agreement was intended to further the goals of the price-fixing

                                  10   conspiracy; that conspiracy (and not the “precise machinery” by which the conspiracy was

                                  11   accomplished) is subject to the per se rule. The Court rejects Defendant’s argument the rule of

                                  12   reason applies.
Northern District of California
 United States District Court




                                  13                                        III.      CONCLUSION

                                  14          The Court hereby DENIES Defendant’s motion to dismiss the indictment. The Court

                                  15   further DENIES Defendant’s request for an order that the rule of reason applies to the one count

                                  16   in the indictment.

                                  17          This order disposes of Docket No. 113.

                                  18
                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: May 24, 2019

                                  22

                                  23                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  24                                                      United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                          7
